In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00084-CV




       IN THE INTEREST OF M.L.P., A CHILD




         On Appeal from the 5th District Court
                 Cass County, Texas
              Trial Court No. 18-C-407




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

Tex. R. App. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                             Scott E. Stevens
                                             Justice

Date Submitted:       February 10, 2020
Date Decided:         February 11, 2020




                                                2